     Case 1:17-cv-01369-DAD-HBK Document 47 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMY MICHAEL GARDNER,                          No. 1:17-cv-01369-DAD-HBK (PC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14    P. BOLES, Custodial Officer at Stanislaus
      County Mens Jail,                                (Doc. No. 46)
15
                         Defendant.
16

17

18          Plaintiff Jeremy Michael Gardner is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 13, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed, without prejudice, because of plaintiff’s failure to

23   prosecute this case and failure to keep the court apprised of his correct address in compliance

24   with Local Rule 183(b). (Doc. No. 46.)

25          The findings and recommendations were served on plaintiff at his address of record and

26   contained notice that any objections thereto were to be filed within fourteen (14) days from the

27   date of service. (Id.) To date no objections to the findings and recommendations have been filed

28   with the court, and the time in which to do so has now passed.
                                                       1
     Case 1:17-cv-01369-DAD-HBK Document 47 Filed 06/09/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on May 13, 2021 (Doc. No. 46) are

 6                  adopted;

 7          2.      This action is dismissed without prejudice, due to plaintiff’s failure to prosecute

 8                  this action and failure to keep the court apprised of his current address; and

 9          3.      The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     June 9, 2021
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
